NO. 07-05-0109-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                 OCTOBER 11, 2005
                          ______________________________

                                     DONALD HICKS,

                                                                       Appellant

                                             v.

                                THE STATE OF TEXAS,

                                                                       Appellee

                        _________________________________

            FROM THE 140th DISTRICT COURT OF LUBBOCK COUNTY;

              NO. 2005-408,202; HON. JIM BOB DARNELL, PRESIDING
                       _______________________________

                           ON ABATEMENT AND REMAND
                         _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Donald Hicks appeals his conviction for burglary of a habitation with intent to commit

theft. The clerk’s record was filed on July 8, 2005. On July 13, 2005, the reporter filed her

first extension request to file the record because of medical restrictions, which request was

granted to August 8, 2005. On August 9, 2005, the reporter filed a second extension

request, and the Court granted her an extension to September 8, 2005, to file the record.

On September 8, 2005, the reporter filed a third extension request, which request was

granted to October 10, 2005, along with the admonition that no further extensions would
be authorized. However, on October 10, 2005, a fourth extension request was filed by the

reporter for an additional 30 days, stating she was getting help with this case and “should”

not need any further extensions.

       Accordingly, we abate this appeal and remand the cause to the 140th District Court

of Lubbock County (trial court) for further proceedings. Upon remand, the trial court shall

immediately cause notice of a hearing to be given and, thereafter, conduct a hearing to

determine the following:

       1.     why the reporter’s record has not been filed;

       2.     when the reporter’s record can reasonably be filed in a manner that
              does not have the practical effect of depriving the appellant of his right
              to appeal or delaying the resolution of this appeal.

       The trial court shall cause the hearing to be transcribed. So too shall it 1) execute

findings of fact and conclusions of law addressing the foregoing issues, 2) cause to be

developed a supplemental clerk’s record containing its findings of fact and conclusions of

law and all orders it may issue as a result of its hearing in this matter, and 3) cause to be

developed a reporter’s record transcribing the evidence and arguments presented at the

aforementioned hearing. Additionally, the district court shall then file the supplemental

record and reporter’s record transcribing the hearing with the clerk of this court on or before

November 10, 2005. Should further time be needed by the trial court to perform these

tasks, then same must be requested before November 10, 2005.

       It is so ordered.

                                                   Per Curiam

Do not publish.




                                              2